Citation Nr: 1435343	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-00 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical dysplasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for cervical dysplasia.  

In October 2010, the Veteran presented testimony before a Decision Review Officer.  A copy of the transcript has been associated with the claims folder. 

The Veteran requested that a February 2012 hearing before a Veterans Law Judge be rescheduled, and she was subsequently scheduled for a hearing in June 2012 for which she failed to appear.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702 (2013).  

In June 2013 and December 2013, the Board remanded this matter for further development, and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Cervical dysplasia is not related to service. 


CONCLUSION OF LAW

Cervical dysplasia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 200); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns

As noted above, the Board remanded this matter in June 2013 and December 2013.   On both occasions, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with an examination to determine the nature and etiology of any current cervical dysplasia, and to readjudicate the claim.  Although the Veteran was scheduled for multiple examinations, she failed to report to all of them.  Her claim was last adjudicated in a June 2014 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2008, prior to the September 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

As discussed above, the Board remanded this matter on two occasions to obtain a VA examination.  Initially, in June 2013 the Board instructed the AOJ to provide the Veteran with an examination.  The Veteran was scheduled for an examination in August 2013 but she failed to report to that examination.  Subsequently, in December 2013, affording the Veteran all benefit of the doubt and based on her statement that she had been unable to report to her August 2013 examination because she had to travel to Texas to pick up her minor child to bring back to Florida for the start of the school year and that she was willing to report to another examination, the Board determined that she had provided good cause for her failure to report to her examination and instructed the AOJ to schedule her for another examination.  Thereafter, she was scheduled for an examination in March 2014, to which she failed to report.  In an April 2014 telephone contact with a VA employee, the Veteran indicated that her address had changed and she did not receive notification of the examination.  As a result, she was scheduled for another examination in May 2014 for which she again failed to report.  The Veteran has not offered any reason for her failure to report to this last examination.  There is no doubt that the Veteran knew about the scheduled examination.  In July 2014, she responded to the June 2014 supplemental statement of the case (SSOC) waiving the 30 day waiting period.  The June 2014 SSOC outlined the reasons for the continued denial of her claim, specifically that because she failed to report to her examinations her claim would be adjudicated based on the evidence of record which was insufficient to grant her claim.  Furthermore, in its July 2014 informal hearing presentation, the Veteran's representative noted the Veteran's failure to report to her scheduled examinations but did not provide any reasons for her failure to appear or contend that she should be rescheduled for another examination.  Incidentally, the Veteran also failed to report to her June 2013 Board hearing scheduled pursuant to her request to reschedule a February 2012 hearing.  Therefore, because the Veteran was given ample notification that she would be scheduled for examinations, she failed to report for those examinations, she was given multiple opportunities to provide good cause for his failure to report to her examinations, and she a history of not reporting to scheduled VA appointments, the Board finds that there is no prejudice to proceed with the claim.  See 38 C.F.R. § 3.655(a) (2013). 

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the etiology of her current claimed disability.  While VA has a duty to assist the Veteran in substantiating her claim, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluations would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran failed to report to her scheduled hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that service connection for cervical dysplasia is warranted on the basis that she was first diagnosed and treated for cervical dysplasia while in active service.  She testified that she had no problems with cervical dysplasia prior to active service; and that the results of a pap smear taken during examination while in basic training were abnormal.  She then underwent a loop electrocautery excision procedure (LEEP), and had many colposcopies performed over the years during active service.  The Veteran testified that she underwent a pap smear every six months, until the results of three pap smears were normal; and then followed regular guidelines for female examination.  

Service treatment records at an enlistment examination conducted in November 2001 reveal a normal pap smear.  Results of a pap smear shown as abnormal was first noted in January 2002 while the Veteran was undergoing basic training; at the time she reported having an abnormal pap smear two years earlier.  The Veteran underwent a LEEP in February 2002, and was diagnosed with cervical dysplasia in March 2002.  A letter in the claims file reflects that she did not meet physical standards for regular duty, and a waiver was recommended.  Further colposcopies were conducted in active service in 2002, 2003, 2004, 2005, and 2007.  Pre-cancerous cell growth on the cervix was noted in September 2005.  A history of cervical dysplasia was noted at the time of the Veteran's separation examination from active service in December 2007.  Her statements, as corroborated by service treatment records, are deemed credible.  

An August 2008 VA examiner noted the onset of abnormal pap smears in 2001, and that the last colposcopy was performed in active service in 2007.  The examiner also noted that the Veteran was not undergoing treatment for cervical dysplasia, and that she currently was pregnant.  Further gynecological examination was then deferred.  The August 2008 VA examiner diagnosed cervical dysplasia status-post multiple colposcopies, status-post LEEP in 2002, with normal pap smears post last colposcopy done in April 2007.

VA treatment records show a history of cervical dysplasia in September 2010.

Based on the evidence, the Board finds that service connection for cervical dysplasia is not warranted.  Although the Veteran has been noted to have cervical dysplasia in service and after service, there is no competent evidence that any current disability is related to service.  As detailed above, the Veteran was scheduled for VA examinations on numerous occasions to determine the etiology of any current disability.  In this regard, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran failed to report to scheduled VA examinations and there is no opinion which addresses the etiology of the Veteran's current disability.  Furthermore, the Veteran has submitted no competent nexus evidence.  She has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what she experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether any current cervical dysplasia is related to service is different than identifying a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the Veteran has cervical dysplasia related to service.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a such a complex medical opinion.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she experienced, she is not competent to ascertain whether she has cervical dysplasia related to service as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for cervical dysplasia is not warranted. 


ORDER

Service connection for cervical dysplasia is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


